Citation Nr: 1437437	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-42 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veterans Law Judge amended the issue on appeal to service connection for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

This case was previously before the Board in January 2014 at which time the Board remanded the case for additional development, including getting copies of Social Security Administration (SSA) records and asking the Veteran to provide additional information concerning his claimed PTSD stressors and private treatment he indicated he received soon after discharge.  The directives of the Board's remand having been accomplished, the case is now returned for appellate review.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has depression related to his military service.  

2.  The Veteran does not have any verified in-service stressor to support a diagnosis of PTSD related to military service.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, characterized as depression, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for an acquired psychiatric disorder, characterized as PTSD, is denied.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim(s).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran pre-adjudication notice by letters dated in December 2005 and March 2006.  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran or him in this appeal.  Hence, the duty to notify has been satisfactorily met. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence (post-service VA and private outpatient treatment records), and afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disability to include PTSD based on his experiences in service.  He has indicated that he was not allowed to go to his grandfather's funeral in service.  He also felt that he was mistreated as far as the duties he was given and that he started to get Article 15s for misconduct after these events.  In addition he has described incidents of racial discrimination in the service, a motor vehicle accident, that he was injected with some unknown substance while riding in a car in Holland, and that he was treated for depression in service.  He noted on VA treatment records in 2007 that he witnessed his buddies getting blown up in service.  Finally he described two planes exploding on the flight line while he was stationed in Spangdahlem Air Force Base in Germany; he testified that he did not know if anyone was hurt during these incidents.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The service treatment records show that the Veteran was diagnosed with mild anxiety in January 1972.  Post-service treatment records also show that the Veteran has a history of treatment for depression since 1996.  In addition the Veteran has stated that he experienced problems with sleep and mental health problems since his discharge from service.  In May 2008, an attending VA physician indicated that it was more than likely that the Veteran's military experiences caused his depression.

The Board finds that the Veteran statement's concerning his in-service experiences of not being able to attend his grandfather's funeral and feeling mistreated are competent and credible as they have been relatively consistent throughout the record; the service treatment records also show a diagnosis of anxiety in service.  In addition a physician has determined that the Veteran's depression is likely caused by his military service.  Accordingly, resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, characterized as depression, is warranted.

With respect to the issue of PTSD, the medical records show reference to diagnoses of PTSD.  However, the Joint Service Records Research Center (JSRRC) was not able to verify the Veteran's reports of the planes exploding on the flight line while the Veteran was stationed in Spangdahlem AFB in Germany.  Also, the Veteran never provided enough detailed information concerning his other stressors of being in a car accident or being injected with something while in Holland for VA to make attempts to corroborate these statements.  

Therefore, the preponderance of the evidence is against the Veteran's claim that he has PTSD related to his military service.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, characterized as depression, is granted.  

Entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


